DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5 & 14 are amended. Claims 2 & 8 are cancelled. Claims 1, 3-7 & 9-32 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, in part, “the process of claim 8” where claim 8 has been cancelled which renders claim 9 indefinite. For purposes of examination, the cited passage is read as “the process of claim 1” as this appears to be applicant’s intent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7 & 9-32 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2015/0064574 A1) in view of Zhamu (US 2011/0165466 A1), Phillips (US 2013/0171482 A1), Wilkening (US 2011/0059361 A1), Nishimura (US 2006/0035152 A1) and evidenced by Chen (US 2013/0224603 A1).
Regarding claims 1, 3-7, 9-13, 22-23 & 25, He teaches a process for producing an alkali metal-sulfur battery wherein said alkali metal is Li or Na (Fig. 2; [0014]) and said process consisting essentially of:										(a) providing a first electrode comprising an electrically conductive porous structure containing a porous foam such as a carbon foam structure and a first mixture of a first electrode active material and a first electrolyte containing a lithium or sodium salt dissolved in a liquid solvent having a salt concentration greater than 10M such that there are no dry pockets in said first electrode, wherein said first mixture resides in said pores of said porous structure; wherein the first electrode active material is a sulfur cathode active material including metal sulfides such as Ni3S2 and FeS2 bonded to pore walls of the porous structure ([0051], [0069]-[0081], [0085]-[0086] & [0101]-[0102]);										(b) providing a porous separator to form a porous separator-protected structure ([0104]);		(c) providing a second electrode comprising an electrically conductive porous structure
containing a porous foam such as a carbon foam and a second mixture of a second electrode active material and a second electrolyte containing a lithium or sodium salt dissolved in a liquid solvent having a salt concentration greater than 10M such that there are no dry pockets in said second electrode, wherein said second mixture resides in pores of said porous structure, and wherein the second electrode active material can be an anode active material including an alkali metal such as sodium as a coating, sodium or potassium doped silicon (Si), germanium (Ge); petroleum coke, carbon black, amorphous carbon, hard carbon, templated carbon, hollow carbon nanowires, hollow carbon sphere, NaTi2(PO4)3, Na2Ti3O7 (Sodium titanate), Na2C8H4O4 (Disodium Terephthalate), Na2TP (Sodium Terephthalate)… or combinations thereof ([0069]-[0080], [0082]-[0083], [0085]-[0086] & [0101]-[0102]);							(d) providing a protective casing or sheath to form said battery ([0122]).				However, He is silent as to (1) a cable-shaped battery having a cable shape with a length-to-diameter or length-to-thickness aspect ratio no less than 10; (2) the second electrode containing a second terminal connector comprising at least one conductive carbon/graphite fiber, or conductive polymer fiber that is embedded in, connected to, or integral with said second electrode; (3) the first electrode comprising an electrically conductive porous rod containing at least 50% by volume of pores; (4) said first or second electrode having an active material utilization rate greater than 80%; and (5) said first or second electrode having a sulfur cathode active material mass loading no less than 15 mg/cm2.						Zhamu teaches an anode for lithium-sulfur batteries comprising an electrically conductive porous layer containing at least 50% by volume of pores and a mixture of an electrode active material and an electrolyte, wherein said mixture resides in said pores of said porous layer, and wherein the electrode active material is an anode active material such as Si and said electrically conductive porous layer is made of a plurality of conductive nano-filaments such as carbon fibers or metal nanowires formed into a mat/web (Abstract, [0061], [0106], [0112]-[0115], [0119] & [0128]-[0129]). Zhamu further teaches a nanostructured cathode comprising a porous structure including a plurality of conductive nanofilaments such as nano-graphene platelets (NGPs) or metal nanowires for supporting a sulfur-based cathode active material in the form of a web/mat ([0061], [0101]-[0103], [0105] & [0115]). 									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use an anode as described by Zhamu because it enables stress-free volume expansion of the active material and also provides an anode resistant to dendrite formation while exhibiting long and stable cycling response ([0055]-[0056] & [0069]). It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a nanostructured cathode, as described by Zhamu above, because the nanofilaments provide a large surface area per unit volume or weight (in particular ultra-high specific surface area) of the nanofilament which enables uniform lithium deposition and high re-charging rates as taught by Zhamu ([0115]). Furthermore, it would have also been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a porous foam such as a metal web or metal fiber mat, as described in Zhamu above, in view of its suitability for the same intended purpose (i.e supporting a cathode or anode active material for a lithium battery). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. While Zhamu does not explicitly teach a utilization rate of the active material being greater than 80%, one of ordinary skill in the art would expect the nanostructured electrode of Zhamu to provide an utilization rate greater than 80% since the instant specification notes that “the implementation of massive graphene surfaces associated with a porous graphene structure as a conductive supporting material for sulfur or lithium polysulfide has made it possible to achieve an active material utilization rate of typically >>80%, more often greater than 90%, and, in many cases, close to 95%-99%” (see instant specification [0149]). Moreover, the capacity of a Li-S cell is related to the loading of cathode active material such that an increase in the loading desirably leads to an increase in the cell capacity (Zhamu – [0116]). However, the use of a nanostructured cathode having an ultra-high specific surface area such as nano-graphene platelets (NGP) as described in Zhamu ([0063] & [0115]) would enable increased sulfur loading due to the higher surface area, thereby resulting in increased cell capacity. To this end, Chen teaches a graphene-based cathode containing high surface area graphene having a mesoporous structure such as NGP which preferably has a specific surface area greater than 1,500 m2/g ([0084] & [0099]). Since the NGP taught by Zhamu can be formed with a high specific surface area (i.e greater than 1,500 m2/g which reads on the ranges given in the instant specification [0132]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to increase the sulfur loading in the modified cathode of He (and thus the cell capacity) by the use of a high surface area cathode material such as NGP.	    					Phillips teaches a cable-shaped battery having a cable shape having a length-to-diameter or length-to-thickness aspect ratio between about 1.5 and about 20 which overlaps with the instantly claimed aspect ratio ranges of claims 1 & 11-12 ([0027]-[0028]).					It would have been obvious to one of ordinary skill in the art to use a cable-shaped with an aspect ratio, as described above, in order to use them for non-traditional sized pencil cells and/or specialty consumer applications as taught by Phillips ([0027]). Thus, opposing bases of the cable-shaped battery according to Philips can be considered to teach a first and second ends of the cable-shaped battery.											Wilkening teaches a process for producing a cable-shaped battery, said process
comprising: (a) providing a first electrode comprising an electrically conductive porous rod with a hollow cross-section having at least about 80% by volume of pores and a first mixture of a first electrode active material and a first electrolyte containing a lithium salt dissolved in a liquid  solvent, wherein said first mixture resides in said pores of said porous rod (Fig. 2; [0031], [0033]-[0037], [0044]-[0051], [0095], [0100] & [0138]-[0145]); (b) wrapping around of encasing said first electrode with a porous separator to form a porous separator-protected structure (Fig. 2; [0096], [0100] & [0146]); (c) wrapping around or encasing said porous separator-protected structure with a second electrode (Fig. 2; [0100]); and (d) wrapping around or encasing said electrode with a protective casing or sheath to form said battery (Fig. 2; [0100]). Wilkening further teaches the cathode having a thickness between about 10 microns and 5 mm ([0031]-[0032]) which overlaps with the range recited in claim 5.
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the present invention, to wrap the components provided in steps (b)-(d) around the
respective structures (a)-(c) in order to form a cable-shaped battery as taught by Wilkening. As noted in Phillips above, cable-shaped batteries can find use in non-traditional sized pencil cells
and/or specialty consumer applications ([0027]). Moreover, the presently claimed cathode thickness and porosity is found to be obvious in view of Wilkening which teaches overlapping ranges suitable for porous cathodes of cable-shaped alkali metal sulfur batteries as described in Wilkening above.  												Nishimura teaches a cylindrical battery formed by winding first electrode (3a), a second electrode (3b) and a separator (39) with the separator being placed between the first and second electrodes, wherein the first electrode and second electrode each contain a current collector (31a, 31b) connected to the first and second electrodes (3a, 3b) (Figs. 1, 4; [0004], [0067], [0158]-[0163]). Nishimura further teaches that the current collectors comprise a resin sheet (11a, 11b) and a conductive layer (12a, 12b) wherein the resin sheet, which extends between opposing first and second ends of the battery, can be a conductive polymer fiber ([0102]-[0103] & [0127]-[0128]).												It would have been obvious to one of ordinary skill in the art to use the current collector of Nishimura as a second terminal connector to be connected to the second electrode of modified Wilkening in order to take electricity out of the electrode plate assembly (first electrode, separator and negative electrode) to a terminal of the battery without causing a short-circuit as taught by Nishimura ([0004]). Furthermore, the use of a conductive polymer fiber would have been obvious because it provides increased contact area of conductive material resulting in an improved current collecting state of the current collector as taught by Nishimura (Fig. 1; [0114]).
Regarding claim 14, modified He teaches the process of claim 1 as noted above. Wilkening further teaches introducing particles or coating of sulfur or sulfur compound as a cathode active material in said first electrode using an electrochemical deposition, a chemical deposition or a solution deposition ([0066] & [0088]-[0090]).
Regarding claims 15-16, modified He teaches the process of claim 1 as noted above. Zhamu further teaches that the cathode active material can be dissolved in a liquid electrolyte to be introduced into the pores of the cathode which comprises at least one porous surface and interconnected electron-conducting pathways. Furthermore, the nano-structure of the cathode enables the pores in the cathode to be filled effectively with the nano-scaled cathode active material and electrolyte ([0084], [0097]-[0098], [0104], [0126]). Thus, one of ordinary skill in the art would have found it obvious to impregnate the electrically conductive porous rod of Wilkening with a first mixture comprising the cathode active material and the electrolyte through a casting method by essentially filling the pores of the cathode with the first mixture since the cathode active material can be dissolved in the liquid electrolyte. 					While Zhamu does not explicitly teach this process being continuous, it is noted that it would have been obvious to continuously provide electrically conductive porous rods and impregnate them with a first mixture comprising a cathode active material and an electrolyte in order to mass produce the instantly claimed cathode such as in industrial manufacturing environment to improve productivity and efficiency. See MPEP 2144.04 V (E). 
Regarding claims 17-18, modified He teaches the process of claim 1 as shown above. Zhamu further teaches an anode containing a porous surface and interconnected electron conducting pathways (wherein the anode material can be the same as the cathode material above) wherein pores of the anode accommodate an anode active material and an electrolyte ([0127]-[0128]). While Zhamu does not explicitly teach a method of impregnating the pores of the anode, it would have been obvious to one of ordinary skill in the art to use a casting step, wherein pores of the anode are filled with a second mixture comprising an anode active material and an electrolyte, similarly to the step of claims 15-16 above.  							While Zhamu does not explicitly teach this process being continuous, it is noted that it would have been obvious to continuously provide electrically conductive porous layers and impregnate them with a second mixture comprising an anode active material and an electrolyte in order to mass produce the instantly claimed cathode such as in an industrial manufacturing environment to improve productivity and efficiency. See MPEP 2144.04 V (E).
Regarding claim 19, modified He teaches the process of claim 1 as shown above. Zhamu further teaches a cylindrical battery comprising a positive electrode, a negative electrode and a separator between the negative and positive electrodes to form a stacked assembly wherein the stacked assembly is spirally wound ([0162]).								While Wilkening teaches a cylindrical battery with concentric layers of a negative electrode, a separator and a positive electrode, it is well known to one of ordinary skill in the art to use a cylindrical battery comprising a spirally wound stacked as taught by Zhamu above. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 
Regarding claim 20, modified He teaches the process of claim 1 as noted above. Wilkening further teaches step (b) of claim 1, comprising spraying an electrically insulating material to encase said first electrode, forming a porous shell structure covering said first electrode to form said porous separator-protected structure (Fig. 2; [0137] & [0148]). 
Regarding claim 21, modified He teaches the process of claim 1 as noted above. Wilkening further teaches step (c) of claim 1, including wrapping around or encasing said porous-separator protected structure with said second electrode in a straight manner (Fig. 2; [0100]).
Regarding claims 24 & 28-30, modified He teaches the process of claim 1 as noted above. He further teaches said first or second electrolyte containing a lithium salt, such as LiBF4, dissolved in a liquid organic solvent such as 1,3 dioxolane (DOL) ([0015] & [0019]-[0022]).
Regarding claim 26, modified He teaches the process of claim 1 as noted above. Wilkening further teaches said electrically conductive porous rod in the first electrode having at least 90% by volume of pores ([0092]).
Regarding claim 26, modified He teaches the process of claim 1 as noted above. Wilkening further teaches that the first and second electrolyte can include in certain circumstances, such as in lithium cells, an aqueous electrolyte comprising water and LiOH as a lithium salt ([0137]-[0138] & [0141]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 I.  
Regarding claim 31-32, modified He teaches the process of claim 1 as noted above. He further teaches the first or second electrolyte containing an ionic liquid solvent selected from a room temperature ionic liquid having a cation such as tetraalkylammonium and an anion such as BF4- ([0022]).   

Response to Arguments
Applicant’s arguments with respect to claims 1 & 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As instantly claimed, the subject matter of claims 1 & 4-5 is found to be obvious over the combined teachings of He, Zhamu, Phillips, Wilkening and Nishimura as presented the above updated 103 rejection. 		Thus, in view of the foregoing, claims 1, 3-7 & 9-32 stand rejected. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANAEL T ZEMUI/Examiner, Art Unit 1727